IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


DEUTSCHE BANK NATIONAL TRUST   : No. 317 MAL 2015
COMPANY AS TRUSTEE FOR THE     :
HOLDERS OF NEW CENTURY HOME    :
EQUITY LOAN TRUST COMPANY AS   : Petition for Allowance of Appeal from the
TRUSTEE FOR THE HOLDERS OF     : Order of the Superior Court
NEW CENTURY HOME EQUITY LOAN   :
TRUST, SERIES 2005-A, ASSET    :
BACKED PASS-THROUGH            :
CERTIFICATES                   :
                               :
                               :
           v.                  :
                               :
                               :
SHARLA R. ADAMSON AND BENJAMIN :
KORNEGAY, MORTGAGORS AND       :
RECORD OWNERS,                 :
                               :
               Petitioners     :


                                    ORDER


PER CURIAM

     AND NOW, this 4th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.